Title: From Benjamin Franklin to Jean-François Tolozan, 19 November 1781
From: Franklin, Benjamin
To: Tolozan, Jean-François


Sir
Passy, Nov. 19. 1781
Mr Andrews, an American Merchant, informs me, that he has an Affair of Consequence, which is to be determined by your Judgement: And as he has long been detain’d here for want of his Papers which are but lately arrived, and a farther Detention from his Family & Business in America, will be extreamly prejudicial to him, he has desired of me to request your Attention to his Cause as early as may be consistent with the Rules of Proceeding at your Tribunal. Your Goodness in complying with this Request will be of great Service to an honest Man, and very much oblige me. I am, with Respect, Sir
M. de Tolozan
